   

Case 1:19-cv-09669-AT Document 25 Filed OGiO8/8DC Bageyl of 1
DOCUMENT
United Stat fj ELECTRONICALLY FILED
Southern D 4 DOC #:
DATE FILED: 6/8/2020

 

86 Chambers Stre
New York, New ¥

June 5, 2020
VIA ECF & EMAIL
The Honorable Analisa Torres
United States District Court
500 Pearl Street
New York, NY 10007
Torres NYSDChambers@nysd.uscourts.gov

Re: The New York Times Co., et al. v. Dep’t of the Treasury, 19 Civ. 9669 (AT)
Dear Judge Torres:

I write respectfully on behalf of all parties in the above-referenced action brought under
the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered
by the Court on May 8, 2020, and to request an adjournment of the telephonic conference
scheduled for June 11, 2020, at 11:40 AM. See Dkt. No. 23 (mem. endorsement).

On May 7, 2020, the parties submitted a joint letter in which they informed the Court that
they were in the process of discussing modifications to Plaintiff's initial FOIA request that may
resolve part or all of this case. Dkt. No. 22. Since then, the parties have made significant progress
in those discussions, with the Government providing Plaintiffs with a spreadsheet of information
for the purpose of narrowing Plaintiffs’ request for emails from particular custodians. However,
the parties have not yet reached a resolution and would benefit from additional time to attempt to
do so. Accordingly, the parties respectfully request that they be permitted to submit a joint status
letter updating the Court on their efforts and proposing next steps in this case by July 6, 2020, and
that the telephonic conference scheduled for June 11, 2020, be adjourned to a date and time after
July 6, 2020, that is convenient for the Court. This is the parties’ sixth request for an adjournment
of the initial conference. The first five requests were granted. Dkt. Nos. 14, 16, 19, 21, 23.

I thank the Court for its consideration of these requests.

GRANTED. The telephonic conference scheduled for June Respectfully,
11, 2020 is ADJOURNED to July 14, 2020, at 10:40 a.m.
The parties are directed to call (888) 398-2342 or (215)
861-0674, and enter access code 5598827.

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By July 6, 2020, the parties shall submit a joint status letter. By: /s/ Jennifer Jude
JENNIFER JUDE
Assistant United States Attorney
Tel: (212) 637-2663

Dated: June 8, 2020 Email: jennifer.jude@usdoj.gov

New York, New York

ANALISA TORRES
United States District Judge

SO ORDERED.

 
